Explanations of vote
Oral explanations of vote
Madam President, as someone who has followed, through the Committee on Budgetary Control, a number of the Court of Auditors' reports concerning misappropriations and fraudulent spending of monies from the agriculture budget, I must say how pleased I am to see this Parliament welcoming new technology in many different ways, especially in this field of agriculture.
I hope that in future years this information - as one of the amendments in this report suggested - can be spread via the internet to all those people across the European Union who would like to see it, especially to the various national audit authorities in each Member State so they can see, for example, if in Greece they are claiming more acreage for olive-producing land than they actually have.
I am also standing up because I want to talk about the Constitutional Treaty. I want to make sure that this House gets a say and that people get a referendum in the future, and that is why I am giving explanations of votes on all reports.
Madam President, it may not be obvious why, as a representative of London, I am giving an explanation of vote on a matter concerning farming and the common agricultural policy. But we have to recognise that the common agricultural policy also affects consumers right across the EU in the form of higher prices.
Therefore it is incumbent on all of us to make sure that we are monitoring how taxpayers' money is spent in a number of areas, including the common agricultural policy.
I understand that, in response to the common agricultural policy management needs, there is considerable need for information on land use, and that is why I think we all welcome the use of better technology. I hope that many of my constituents will benefit in terms of providing that technology.
I also have to agree with my colleague that one of the reasons I am giving an explanation of vote is because the people of Europe and the people of Britain should be given a say on the Constitutional Treaty in the form of a referendum.
I would like to remind colleagues that we are taking explanations of vote on the reports concerned. If anybody tries to speak about anything else, I am afraid I will stop your speech, in accordance with the Rules.
Madam President, I will with pleasure speak on the report itself. The Graefe zu Baringdorf report, explaining as it does the new methods to address fraud and agrarian policy under the common agricultural policy (CAP), is dealing with one of the most inefficient, expensive, wasteful, bureaucratic and amoral systems of farm support known to man, and no amount of agro-meteorological gimmickry can rescue it. Extrapolate from the experience of the CAP; infer from it.
Before handing new powers to any organisation, we should first look at how it exercises the powers it already controls. Agriculture has been, since 1960, the European Union's chief competence. Look at the mess it has made - the ecological destruction, the destruction of surpluses, the poverty inflicted on Africa. Is this the institution that we now want to put in charge of foreign policy, of criminal justice, of defence, and if it is, should we not consult the people in the referendums that we were promised?
The Elder Cato is supposed to have ended every speech, whatever its subject, with the demand that Carthage be destroyed. I shall end mine with the demand that the Lisbon Treaty be put to the people: Pactio Olisipio censenda est!
Madam President, I do not think any of us should be unduly concerned about new technology, but it is important that it is properly used and not abused.
But there is much abuse, particularly in southern Europe in regard to the common agricultural policy, and I trust this technology may do something towards eliminating this. If it does, we could save much more than the EUR 400 that someone complained about when it comes to bringing transparency to voting.
I note that this report talks about remote sensing. Well, I would also say this: if Europe could get a sense of democratic sensing, then it would sense across Europe a great resentment at the shutting out of citizens and the denying to them of the right to express their opinion on the most important matter, namely the matter of how they should be governed.
Madam President, the common agricultural policy is a leftover from the 20th century. We are seeing more and more demand for agricultural products driven by demographics and biofuels. The idea that we as the European Union should spend a large part of our budget on subsidising agricultural production is, quite simply, out of date and, therefore, there is no reason why we need better technology to do the wrong thing. We should stop doing the wrong thing.
I have to say that I voted in favour of this measure as a loyal Conservative following the whip, but I did so with great reluctance.
In addition, I have to question the right of this House - the democratic legitimacy of this House - to adopt this measure and any other measure given that we reject the verdict of the people on the Lisbon Treaty.
Madam President, I sense that this measure of remote sensing would actually be very efficient with regard to cutting out the bureaucracy that some of my farmers in the South East of England have to suffer at present with regard to tagging. If this mechanism is to work properly, I recognise that it would be more efficient in the operation of the extremely inefficient bureaucratic system which we recognise as the CAP. So in that regard, as a loyal Conservative, I followed the whip and supported this measure. However, I recognise that an overhaul of the complete CAP system is long overdue and I call upon our colleagues in this Parliament who recognise the same thing to accelerate that process. I do, however, sense - and I feel - that if we can remote sense cows, why do we not remote sense the people's views about the referendum?
Madam President, I am very happy to rise to explain my vote on the Graefe zu Baringdorf report, where I voted against it. I did so because any kind of remote-sensing apparatus is bound to lead to longer-distance surveillance. Where will that end? We do not wish the people of Europe to be surveyed by some kind of remote sensor - cameras in the sky - because that is exactly what the Graefe zu Baringdorf report will lead to by extension.
Is this, we have to ask ourselves, an excuse to give work for the Galileo project, the enormous expense of which, if not used there, would have paid for all the roll-call votes in this House for the next ten years?
If the EU wants to survey anything, let it survey the wishes of the people of Europe and hold a referendum on the new Constitution signed in Lisbon, without delay.
Madam President, I know you actually share our views on this referendum because I know you personally want one yourself, because it would give legitimacy to this place. But leaving that political difference aside, I - happily - am not a Conservative, therefore I do not have to vote blindly for complete nonsense. I can vote with common sense, and I voted against the Baringdorf report because I find the whole idea of the spy in the sky and satellites deeply distasteful and extremely frightening. I think it can only lead to long-term abuse. It is bound to happen - and I know our lady friend down here, who is all motherhood and apple pie, thinks it is absolutely wonderful - but of course we have got to look at the next generation. I am afraid I have a deep distrust of politicians. If they can abuse a power, they always do, and I see this as being absolutely no different, so I voted against.
Madam President, I should like to explain why I voted against the report by Mr Graefe zu Baringdorf. The CAP has done nothing but ruin our farming industry in the UK for well over 30 years; we do not want interference from the EU; this will extend their interference yet again. So the reason for voting against it is that we would like to get the powers of running our own agriculture back to Britain. However, there is very little chance of that while we ignore the votes of the people in France and Holland in the referendum that we should be given on the Constitution.
- (CS) I would like to stress that I voted for the report on consumer credit, because I think that the report is a step in the right direction. I am pleased that we have managed to tame the regulatory enthusiasm of the Commission and the Council for more detailed legislation, which, in my opinion, is not desirable. There are differences between the Member States as result of their diverse law traditions and cultures of financing and an attempt to erase these differences by force will not, in my opinion, lead to success. Therefore, it is good that the European Parliament has focused on the basic elements: principles of harmonisation of consumer credit (here I would like to stress the right to cancel an agreement and the option of early repayment without a financial penalty for the consumer). I consider a two-week deadline for withdrawal from an agreement by either of the parties to be necessary for the legal certainty of all the parties involved. At the same time it is important to ensure that in the case of a linked credit agreement this deadline may be reduced to three days at the request of the consumer. It will enable consumers to take earlier possession of the product purchased. I think that a provision that guarantees that early repayment of credit cannot harm consumers is more than sufficient. The Member States will be obliged to integrate this provision into their national legislation and consumer interests will thus be protected.
(CS) Ladies and gentlemen, I am pleased that today, after six years of discussions, we have provided Europe with
harmonised credit rules. Consumer protection will be enhanced and this will also apply across borders. It is possible that it might help a little to reduce unwanted household debts. The fourteen-day deadline for withdrawal from an agreement without penalty should help, as will the duty to supply the buyer in advance with standardised information on all loan charges. The new element is the right to repay the loan early. What divided us most was how to make sure that the banks do not charge horrendous penalties for early repayments. The level of the penalties should now correspond only to the actual expenditure. However, I think that it would be appropriate to limit, too, the level of the charges, in view of the residual value of credit, which is what we have voted for today.
(SK) Madam President, I have voted for the Council common position, which was amended by the Kurt Lechner report.
After more than six years of legislative work, the directive on consumer credit agreements is a significant step forward in the protection of contractual freedom and encourages responsible decision-making by consumers. It is necessary to bear in mind that a large number of regulations does not automatically mean greater consumer protection. A deluge of information can cause greater confusion precisely in the case of an inexperienced consumer and the objective of simplicity and transparency is missed. In addition, it entails higher costs, which are in the end passed on to the consumer.
In spite of continuing interest in buying on credit and in spite of the use of consumer credit products, very few consumers are aware of the risks connected with consumer credit, for example that in the event of illness or loss of job they might not be able to pay. I believe that this directive will help consumers to make the correct decisions on the basis of a quick and simple process of being able to compare more offers from domestic, as well as foreign, providers.
Madam President, on the Committee on the Internal Market and Consumer Protection where this report has been gestating for a long period of time in both readings, it is well known that I have had some severe criticism of it from its early stages where it was confusing new products that are available in one market - such as the UK market, such as mortgages where you can offset your credit balance with the same bank against your mortgage - which under initial proposals would have been banned in this report, to where we have now, after six years, new concerns - even though we have been talking about this report for six years - about the early repayment of credit costs.
This is an amazingly important piece of legislation. It will affect huge numbers of people including anyone that owns a home in my constituency. I was talking about it in a Conservative meeting in the village of Harpole at the house of a man called Michael Orton-Jones who raised it with me personally, about the consumer credit directive and the money-laundering directives that are passed in this House.
We have got to be much more careful in the way that we deal with this sort of very important legislation.
Madam President, I represent London, the greatest city in the world, which happens to be home to Europe's two largest financial districts: firstly, the City of London, which, as we all know, is the pre-eminent financial force in the world, and, secondly, the Docklands - Canary Wharf - which used to trade in all manner of goods all over the world, and now it trades in financial services all over the world.
I think it was that great group of Swedish philosophers who said: 'Money, money, money, I work all day, I work all night to pay the bills I have to pay, ain't it sad. But in my dreams I have a plan. I'll get myself a wealthy man.'
In my case that is not going to be true, because I do not happen to subscribe to that particular taste. But what I will say is that it is important for consumers right across Europe that we continue to look at ways to make it easier to have access to consumer credit, not only for my constituents in London but also for the financial services industry.
Mr Kamall, I am trying to take this very seriously, but I hope it is not going to degenerate into the radio programme Just a Minute that we know so well in the UK.
(Laughter)
Madam President, one minute without repetition, deviation or - what was the other one? Hesitation! Quite so.
Let us start, then, from first principles. Why does the European Union need to have a policy on the harmonisation of consumer credit laws? There seems to me to be a contextual misunderstanding behind this report. Free trade and open markets do not require common laws on every aspect of commercial activity. In fact, if anything, the opposite is true. Free markets depend upon diversity, variety, pluralism and, although a degree of light regulation at national level may sometimes be in order, that does not equate to euro-harmonisation of every aspect of market activity.
This is important because it seems to me that the same conceptual error lies behind the extension of EU jurisdiction in the various fields proposed in the Lisbon Treaty. As in the field of consumer protection, so in the fields of justice and home affairs, foreign affairs, defence and all the rest.
If these areas are to be transferred largely or wholly to Brussels, we ought at least to have the courtesy to consult our constituents first. The Treaty of Lisbon should be put to the people: Pactio Olisipio censenda est!
Madam President, harmonisation, as we all know, has been a primary tool of the EU since its inception. It has reached into every facet of our lives and it is quite clear that it is a strategy - a strategy, of course, to diminish the relevance and the import of national decisions and the ability to take national decisions and thereby diminish national institutions.
So it has been the modus operandi of intensifying European integration and it is something therefore which I come to with quite a hostile attitude. Because fundamentally I believe in the right of Member States to govern within their boundaries that which affects their citizens.
There is one aspect of harmonisation we could help on. We could harmonise giving to the citizens of Europe the right to have their say on the Lisbon Treaty.
Madam President, I think it is relevant when making an explanation of vote actually to say how we voted. In my case I voted in favour of this measure, again as a loyal Conservative, again following the whip and again, had I been left to make my own decision, I would have voted against it, for the reasons very clearly set out by some of my colleagues, particularly Mr Hannon's reference to free markets requiring diversity.
Madam President, I can ask the honourable Member if he can give way to me. I just wondered if he could maybe re-assess his comments because, this being a second reading report, there was a ...
(The President cut off the speaker)
Sorry, but we will have the explanation of vote from Mr Helmer. Each speaker has one minute in which to give an explanation of vote. Mr Helmer, please continue.
Madam President, I agree that credit should be a matter for national governments to decide, subject to local custom and practice. The amount of credit taken across borders is not sufficient to justify harmonisation, but may I suggest that the European Union itself is running out of credit with citizens because it refuses to take the necessary action, through referendums, to legitimise itself?
Madam President, this reminds me of my days in the House of Commons. If this report in the slightest way could have helped Mr Brown and this inept Labour Government back home not to have had the Northern Rock crisis, if this report had been in any way useful in teaching this Labour Government back home how to run an economy, well, I might have said this report is a good one.
But, being a loyal Conservative I had to support it; I followed the whip. But if we talk about credit, credit means trust, and if the European Union cannot trust its citizens and the citizens of Europe cannot trust the European institutions, is that why we are not going for a referendum? Because we do not trust our citizens to decide in the right way?
Madam President, I voted in this report in order to help Member States and I therefore pick out these bits: Amendment 46, split vote - Member States' own laws may not be waived. I voted for that and I am glad to see that I was supported. I voted for Amendment 9, part 1 - extending areas in which an obligation shall not apply. I am sorry to see that failed. I voted for Amendment 29, where it states that compensation must be according to national law. I am sorry to see that failed as well.
I voted, therefore, in order to help Member State governments, but that should not be read to mean that I want a Member State government to interfere in the affairs of finance houses and banks. As my colleague Mr Deva pointed out, they are signally ill-equipped to do so. In the case of Northern Rock, they have spent half the Treasury money on trying to rescue it, and who knows if that is at an end. What we know is at an end are the referendums on the Lisbon Treaty, and that should not be so.
Madam President, I have a confession to make. I have absolutely no qualifications whatsoever for this job and yet I find myself sitting here helping to make legislation that affects around 400 million people. When I look around the full Chamber, I fear that very many of the Members share my lack of qualifications, looking at the level of debate we seem to get here. The people, the citizens of the Member States, have an enormous amount of intelligence collectively, yet we deny them the right to make their own decisions. In my view, this is in an area that politicians should keep well out of and give the people their own decisions; in particular, please let them have a referendum on the EU Constitution.
- (MT) I wish to briefly explain the manner in which I voted in order to attract the attention of the Maltese authorities. I would like to draw attention to two cases in particular. Firstly, the case of the Gozitan boy, Mr Attard's son, which attracted media attention in the last two years because of the way in which his father suffered prejudice by being denied his paternal rights as a father figure and bringing the child to live in his country, Gozo. Secondly, the recent criminal case of a 13-year-old girl, in which the authorities did not know where to send her; she was sent first to prison, and then to a mental institution. This is a grave failure. Thank you.
- (DE) Madam President, I speak on behalf of the ÖVP-Europa-Club [Austrian People's Party European Club]. We have blackballed all articles that include the right to sexual and reproductive health, because the interpretation of this text can also, of course, be used to terminate pregnancies at any point in time and we are against this.
We voted in favour of Article 127 on the headscarf ban, because young people should not be encouraged to wear political symbols and because we want to guarantee that freedom to vote and freedom of choice continue to be safeguarded for young people.
We also voted in favour of Article 116, but this does not mean that mandatory legal consequences would be derived from it.
Madam President, I came to this report actually with some trepidation, because I am always aware that many of these reports call for an extension of powers in this place that we do not actually have already.
In my constituency I represent a town called Rothley in Leicestershire, which is where the McCanns live. They have been very active in calling upon this Parliament to be more active in holding registers of missing children and various other matters.
I also represent in the town of Northampton a new charity called 'KidsAid' founded by a gentleman called David Mackintosh, who again had strong opinions that most of this report was actually very, very good.
However, as is always the case in this House, political correctness took over, and you look at amendments 162, 163 and 164 and you see how this place tries to extend its powers.
There is a motto which is used around this place: if you do not succeed, redefine success. It is what you have done on the Lisbon Treaty, and I very much hope that the people in my constituency get to have a say on that.
Madam President, I rise to offer an explanation of vote on the Angelilli report 'Towards an EU strategy on the rights of the child'. I note in the explanatory statement that the rapporteur says she 'wishes to point out that the aim of this report is not to draw up a list of problems to be resolved or rights to be taken into account as a matter of priority'.
I represent a constituency, London, the greatest city in the world, capital of the greatest country in the world, and there are a number of children in my constituency. In fact, I am the father of two children and, as the great philosopher once said, I believe that children are our future. Therefore, it is important that we do take account of the rights of children. But I really have to question whether this should be done at EU level.
Let us look, for example, at whether we want young adolescents to be given information and education on that dirty word 'sexual and reproductive rights'. I think we should be very careful in looking for local solutions - and give the people of Britain a say on a referendum on the Constitution.
Madam President, Disraeli once replied to a delegation with the phrase 'to the liberalism that they profess, I prefer the liberties we enjoy, to the rights of man, the rights of Englishmen'.
Our national tradition of rights is not merely different from the European conception of universal entitlements; it is incompatible. We point to specific liberties, ones at specific moments guaranteed in specific charters, whether Magna Carta, the Bill of Rights or in simple statute acts; we do not put our faith in universalist human rights codes interpreted by judges for whom we cannot vote.
I have to say, our tradition has had more success than that pursued by some of the continental states which have taken the universalist path. We have not fallen, as other countries have, either to revolution or to dictatorship. We believe that all rights are residual in the individual.
As Aldous Huxley once put it, 'liberties are not given, they are taken'. That is why I fundamentally oppose the incorporation of the EU Charter in the Lisbon Treaty without a referendum. The people must be consulted: Pactio Olisipio censenda est!
Madam President, there are serious issues here and there are serious moral issues. Certainly my vote was motivated in great measure by consideration of some of those. I find portions of this report offensive. I find it offensive to take the position that one must impose upon children what someone perceives to be, in their view, the reproductive rights for adolescents that we find in recital L and in paragraphs 162, 163 and 164 etc.
It does seem to me wrong and inappropriate to have foisted upon one society ideological and morally prejudicial values which might be at variance with the established ethical outlook of a particular region. It is that which I fundamentally object to and, as Mr Hannan has said, it is that which the Charter will bring to us more and more. That is why I want my citizens to be able to agree or disagree.
Madam President, I voted against this measure. For the first time we come to an item where the Conservative whip was a free vote and I took advantage of that freedom.
I agree very much with what my colleagues have already said. This measure contains much that I agree with: it contains a great deal of motherhood and apple pie, and we all agree with motherhood and apple pie.
But, on the other hand, it proposes that we provide sex education for children in order to reduce teenage pregnancy and the spread of sexually transmitted diseases. It is my experience that if you tell children about something and teach them how to do it, the first thing is that they want to go out and do it, and we should not be surprised if they do! We hear far too much about adolescent reproductive rights and not about reproductive responsibilities. We should be more responsible in our approach to children, and it should be exercised by parents and locally.
In conclusion, I believe that, before we go ahead with this, we should have a referendum on the Lisbon Treaty.
Madam President, I am very disappointed by this report and I have to say, taking advantage of the free vote, I voted against much of the report. This report is not about the rights of children. It is about the right of children to have sex and the right of children to have abortions, which I find quite difficult to accept.
But what about the rights of children and their parents to decide the future of Europe, and the future of the Lisbon Treaty, and the future of where we are going? After all, all these institutions are not being built for us - they are being built for our children. Are we going to ask what they and their parents feel and want to say about how Europe is going to develop? No. We shall decide, without any rights being conferred on them to tell themselves or us what their own destiny should be. This is all wrong.
(Applause)
(NL) Madam President, just for the record, I voted against Mrs Angelilli's report. This is not, of course, because I oppose children's rights - far from it. Indeed, I welcome the fact that the report breaks a couple of this House's taboos, such as the taboo of structural violence against girls in the Muslim community. The report even states - rightly, in my view - that the obligation for girls in the Muslim community to wear headscarves is detrimental to the development of their personalities.
Whilst I agree with all of this, I voted against this report, as it is a further example of enormous European interference. I believe that all these matters can be dealt with better at national level and that Europe has precious little to do with it.
I would like to give a single example. This report argues very strongly against prison sentences for minors, whereas in my country there is a broad popular consensus in favour of imprisoning even those serious criminals who are underage to encourage them to mend their ways.
(SK) Madam President, we need to keep renewing our knowledge throughout our working life, not only during our years at school.
Education is important for personal growth and better employment opportunities. As companies assess the need for new qualifications and the requirements of the labour market, adult education will adapt to these requirements, thus helping to overcome the discrepancies in the labour market. All this is taken into account in the Commission's proposal for an adult education action plan, and therefore I have voted in favour of it. I agree that the EU Member States should help adult education by adopting active measures, motivating citizens to educate themselves and employers to provide suitable conditions for education. There should be economic stimulus in the form of grants, tax allowances, contributions or cofinancing.
For this purpose a more active use of the Structural Funds, and the European Social Fund in particular, is necessary too. I feel that it is exceptionally important for older people to get involved in lifelong learning and thus find a place in the labour market.
Madam President, I voted in favour of the Pack report, since one of the purposes of lifelong learning is to increase the flexibility of the labour market. For people over 50, which also concerns me, such a policy creates a wider range of opportunities to react to changes in the labour market and adapt to the situation without major repercussions. The report emphasises the positive effect of lifelong learning on social inclusion and employability, which in any case should not be disregarded in an ageing society, for example in my home country, Estonia.
- (DE) Madam President, Mrs Pack's report on 'Adult Education: It is never to late to learn' is in my opinion one of the most important programmes of action in the European Union: the motivation to take part in adult education programmes, the learning of foreign languages, the motivation to complete tertiary education and with it the chance of having better job opportunities and therefore a better income, as well as the opportunity for better integration of immigrants. It is particularly important for women, however, that the relevant framework programmes for child care are available here.
In particular we must also pay great attention to the possibility of exchanging knowledge between the generations. For this reason the ÖVP-Europa-Club was happy to approve this report.
- (CS) (Beginning of the speech not audible) ... the introduction to this report on adult education clearly emphasises the attention paid to life-long learning in all the EU institutions. However, the accumulation of documentation, kind words, appeals and supporting votes, including my own, are not enough. Let us encourage the educational institutions to get really conceptually involved in life-long learning. This process must not be seen as some sort of appendix to traditional education, but should become a full part of the education system. That requires substantial changes. This process could, therefore, represent a significant financial burden for each country, which could be a limiting factor in the development of education. When considering where to direct funds when adjusting the funding for individual EU policies, this sphere - and in particular the universities as the natural centres of learning - should not be forgotten.
Madam President, this report is entitled 'Adult education: it is never too late to learn'. I wish the European Commission and those who want the Lisbon Treaty to go through would learn from that statement themselves.
Adult education is one of the most important parts of the education system. Lifelong learning is something that I think most in this House will agree is a very good thing.
We all had amazing teachers when we were at school and we all remember them. I had a brilliant mathematics teacher who taught me there were three kinds of people: those who can count, and those who cannot.
I had a brilliant science teacher who taught me that radioactive cats had 18 half lives. But the most important thing is, I guess, a phrase that you will recognise, a phrase that the youth of today are using more and more. 'We don't need no education; we don't need no thought control'.
What we are doing with the Lisbon Treaty is putting another 'brick in the wall' between the voters who put us here and the European elites who abuse them.
Madam President, I should just like to acknowledge how patient you have been during these explanations of vote. Thank you very much for laughing at some of the jokes as well.
You may be aware that I represent London, the greatest city in the world, capital of the greatest country in the world. In London there are a number of educational institutions. I myself went to school in London; I went to the London School of Economics to do my Master's course.
However, what I would like to say in regard to this particular explanation of vote is that we should not underestimate the role of the further education sector in lifelong learning. In particular, there are some very excellent institutions: Bromley College, with its excellent head, Peter Jones - I would like to put that on record - and Westminster College. We all deserve a say on the referendum on the Constitution.
I could return the flattery and say that up until now I thought we were doing quite well, but it is beginning to get a little repetitive.
Madam President, may I add my thanks, alongside those to yourself, to your staff and to the interpreters for patience and good humour.
Let me ask what any of this has to do with Brussels? Under what Treaty article, indeed under what possible consideration of common sense is adult learning an EU competence?
Most of us accept that there is a case for multi-state initiatives to deal with plainly cross-border issues; I can accept that argument - or at least an argument for a coordinated European strategy on, let us say, pollution or tariff reduction, perhaps elements of aviation and so on. Although, even here, European coordination does not equate to EU jurisdiction.
But, adult learning? Surely this, of all fields, is one that ought to be determined by national electorates through their own proper democratic mechanisms and procedures.
Why do we always assume that the gentleman in Brussels knows better than the ordinary voter? That same unlovely assumption lies behind the EU Constitution, now called the Lisbon Treaty, and that is why we should put that Treaty to the people: Pactio Olisipio censenda est!
Madam President, there is much of apple pie and motherhood about this report. But the fundamental importance of it is this: it signifies and typifies a belief that Brussels has a right to set agendas and to dictate to Member States how they should prioritise issues and expenditure that quite patently are within their own domain and should be exclusively so, because any region has the right to decide within its limited budget what its priorities are. If adult learning and increased expenditure is a priority, it should be so decided by that region or that nation, not by Brussels and not because of Brussels but because it is right for those circumstances in itself.
We all learn - I have learnt much since I came here in 2004. What I have learnt most is the utter contempt in which the European elite hold their citizens and that is why they are denying the citizens the fundamental right of a vote.
Madam President, I can tell you that, on this occasion, I voted against the measure, but I also voted in line with the Conservative whip, and this time I did so with a good will because I would have intended to vote against it anyway for the reasons that have been so clearly set out by my friends and colleagues, especially by Mr Hannan and Mr Allister.
This is nothing to do with the European Union. I am in favour of education. I am in favour of adult education. I am absolutely against Brussels deciding how it should be done. Like Mr Hannan, I am unable to work out any basis in the Treaties on which it should be done. We have no legitimacy in terms of the Treaties for passing a measure like this.
We equally have no legitimacy in the face of the rejection of the Constitution in France and in Holland for passing the same measure. We should now have referendums across the European Union on this question.
Madam President, on a point of order, could I, being an adult and having had some education, ask Mr Hannon, who has, obviously, greater education than I, what his Latin expression means?
I am sure he will tell you after we have closed the sitting!
Madam President, this has been one of the liveliest debates in this European Parliament since its inception. Had we done this before we might have had the television cameras here and our constituents might find out what we are doing instead of these boring, turgid things we do day in, day out.
Let me now turn to adult learning. It is never too late to learn, it says. This surely is a matter for subsidiarity: it is up to the nation states to decide what their priorities are. It is surely not for the Brussels Commission, surely not for the European Parliament to decide whether adult learning is imperative or not!
But it also says - does it not? - that it is never too late to learn, and surely one of the things we need to learn very fast is that we cannot divide the people of Europe from their decision-makers. We must enjoin them on how we want to run the European Union and, therefore, we must have a referendum.
Madam President, I voted against this measure and I did so primarily because, you see, I am a schoolmaster. This measure without doubt leads directly, by linkage, to the European Qualifications Framework, which is a hijack. It is going to get people to study at their traditional universities, take their qualifications there, and then overstamp them with a new document with the EU logo, the EU crest, the EU motto, with no reference to the great university or college from which they got their learning. That is a distinct and very terrible denial of a seat of learning - and I make that remark for all the universities of Europe and not just those famous ones in Britain.
To get back to the question of adult learning, I have a suggestion to make to you. Let us by all means encourage adult learning. Give every adult in the EU a copy of the Lisbon Treaty and then ask them to vote on it.
Madam President, yes, I voted against this report. My explanation is that the UK Independence Party supports the return of the grants system for the UK, and I would like to point out that it is our membership of the EU that caused it to be abolished in England and Wales in the first place. However, it is up to Member States, and not the EU, to decide on tax incentives and cuts for employers who cooperate with adult learning. As with most things, we need less interference from the EU, not more.
As I see that I am very well within my time, may I add that the coming ratification of the European Constitution, despite its rejection in two referendums, is undemocratic, cowardly and illegitimate.
Time, but not your subject.
(NL) Madam President, I voted against the Pack report; not, of course, because I oppose lifelong learning. On the contrary, no one in their right mind would doubt the great importance of adult education in our constantly changing world.
I do think, however, that Europe, and first and foremost the European Commission, should not interfere too much in what is a competence of the Member States. This is not just a matter of common sense; it is also inherent in the principle of subsidiarity that is always being lauded here but in practice is increasingly proving to be a dead letter.
- (DE) Madam President, I should like to make a verbal declaration regarding the very good Angelilli report on the EU strategy on the rights of the child. The radical treatment of the issues of child prostitution and sex tourism is particularly important. The victims of these criminal offences can also be found in our own backyards. In the border area between Germany, the Czech Republic and Austria, for example, prostitution involving women and increasingly children increased enormously after the opening of the borders. However, no attention was paid to this subject at EU level for a long time.
Problems central to child prostitution, such as the networking of perpetrators through the Internet and the lack of cooperation regarding cross-border surveillance and law enforcement, can only be combated at European level. The report deals with these areas and incorporates them into a comprehensive strategy. Even though there is still a great deal to be done to combat child abuse, this is an encouraging sign.
Written explanations of vote
in writing. - (FR) I voted for the resolution on the report by my German fellow Member Friedrich-Wilhelm Graefe zu Baringdorf and on the proposal for a regulation on the measures to be undertaken by the Commission in 2008-13 making use of the remote-sensing applications developed within the framework of the common agricultural policy.
I support the proposal that the remote-sensing activities should be financed by a proper budget and not by the European Agricultural Guarantee Fund (EAGF). Though my fellow members believe the focus should be more on improving the existing website of the EU's Joint Research Centre Agriculture Unit so that all relevant research data can be made freely available to the public, I am very much in favour of the creation of a spatial data infrastructure and a website as the European Commission's objectives propose.
I support the proposals to create an inventory of all spatial data, remote-sensing and agro-meteorological projects, and to consolidate the existing spatial data infrastructure and websites.
in writing. - (PT) The European Commission considers that, in order to provide a response to common agricultural policy management needs, there is considerable need for information on land use, land conditions and crop conditions. It has therefore presented remote sensing as a research method to gain easier access to the information contained in conventional agricultural statistics and forecasting systems.
The proposal took account of a pilot project on remote-sensing techniques, under the auspices of Council Decision No 1445/2000/EC, initiated in the meantime. According to the Commission, this project enabled the agro-meteorological system for forecasting yields and monitoring land and crop conditions (MARS) to reach an advanced stage.
Now the Commission is proposing the continued application of remote-sensing techniques in agriculture for the period 2008-2013, in the field of monitoring agricultural markets. The project will apply from 1 January 2008 for a six-year period. The remote-sensing applications would thus constitute a tool for the Commission to implement and monitor the common agriculture policy, although the information could be useful to the Member States.
The question is how it will be used and who will be using it, hence our abstention.
in writing. - (PT) While I am in broad agreement with the European Commission's proposal, I am voting in favour of the Graefe zu Baringdorf report since it makes some relevant points.
I understand, for example, the rapporteur's concern over the impossibility of comparing data between different Member States owing to the different frequency of analyses.
I still approve of the creation of an inventory and consolidation of spatial data infrastructure and the relevant websites, and the improvement of the Agriculture Unit's website to make the data public.
in writing. - (SV) We vote against this report because, as usual, the Committee on Agriculture and Rural Development of the European Parliament seeks to introduce amendments aimed at transferring more money from the EU budget to the agricultural policy. Amendment 4 from the Committee on Agriculture proposes that EUR 9.2 million be set aside in a separate budget instead of being channelled through the European Agricultural Guarantee Fund. We can only interpret that as a way of securing budget increases.
in writing. - I voted in favour of this report. I feel that the prolongation of any proposal seeking to contribute to making the Common Agricultural Policy more precise in its distribution can only be a positive step to ensure a fair deal for Scottish farmers. The ability to more accurately estimate yields and make related information more freely available will allow for the improvement of a policy that so far lacks an image of fairness, transparency and environmental sensitivity.
in writing. - (FR) Based on the excellent report by my German colleague Kurt Lechner, I approve the adoption by the European Parliament, at second reading of the codecision procedure, of a legislative resolution on the Council common position for adopting a directive on the harmonisation of the laws, regulations and administrative provisions of the Member States concerning credit for consumers and replacing the 1987 Community framework, amended on two occasions. I welcome the European Commission's desire to establish the conditions for a genuine internal market in consumer credit, to guarantee a high level of consumer protection and to clarify Community regulations by recasting the three existing directives of 1987, 1990 and 1998 on this type of credit.
I welcome the important work done by my French colleague Jean-Paul Gauzès, who by the wisdom and strength of his convictions has made a substantial contribution to this important compromise, which is so valuable for economic growth, consumer protection and credit institutions.
in writing. - (FR) After five years of discussions, European consumers will soon have identical information about consumer credit, enabling them to make better comparisons with foreign offers when buying a car, a dishwasher or a sofa bed.
Although Europeans already have the ability to take out bank loans abroad to buy consumer goods, few use it: less than 1% of the total amount of this type of credit is currently borrowed abroad. However, rates currently vary by up to 100% (Portugal 12%, Finland 6%)! The major obstacles identified are the language barrier, distance and the lack of consumer confidence.
The directive, which I support, should help to increase this confidence, keep consumers better informed and facilitate their choices, while enabling them to benefit from uniform rules of protection (early repayment, right of withdrawal, etc.).
Two questions, to conclude:
Are we not in danger of encouraging people to take on too much debt if we do not further strengthen the conditions for lenders to check consumers' creditworthiness? Do we not urgently need to open the way for cross-border competition in property loans?
This vote relates to the second reading of the proposal initially made by the European Commission in 2002. These compromises are aimed at reaching agreement with the Council on a text that would repeal the current Directive 87/102/EEC and introduce a common legal framework for consumer credit agreements.
The idea is to facilitate the opening-up of national markets and to promote cross-border consumer credit operations, with the aim of stepping up competition and 'improving' the internal market.
Among other things, it lays down the formula for calculating the annual percentage rate of charge (APR), the conditions in the event of early repayment and information to be given to consumers regarding credit agreements.
We voted in favour of the proposals that are designed to offer better consumer protection, which is especially important in Portugal, where families' indebtedness is constantly on the rise, exceeding 124% of available income, and where the major financial groups are making scandalous profits.
We voted against all the proposals for facilitating the opening-up of financial markets and cross-border credit, designed to remove barriers to the entry of the major financial groups rather than to protect consumers.
in writing. - (FR) I voted in favour of the report proposing the harmonisation of the laws of the Member States on consumer credit.
Although European households already have the ability to take out bank loans abroad to buy consumer goods, few use it. Problems of language, distance and lack of confidence are the biggest obstacles.
The new directive will increase the transparency of the market for the benefit of consumers for credit of between 200 and 75 000 euros. Consumers will have the information they need to choose in full knowledge of the facts, if they decide to buy across borders.
In the case of credit offers, the information given to consumers will be contained in a new European credit information form. Consumers will also eventually benefit from a single annual percentage rate comparable throughout the EU.
The directive will give consumers good quality basic information that is easy to compare. The right of withdrawal and the right of early repayment without paying excessive costs, as well as the transparent presentation of their rights and obligations, will give them the confidence necessary to compare prices.
in writing. - (FR) The compromise on which Parliament must give its opinion is certainly an improvement on the position of the Council, but it is still deficient on many key points concerning consumer credit contracts.
The lower limit of 200 euros, the amount of credit from which the directive applies, is in my opinion much too low given the standard of living in most Member States.
Similarly, it is not necessary to harmonise the provisions governing compensation for early repayment. The differences between the Member States are too great. The 'compromise' negotiated by the Council is merely the addition of various national provisions, and introduces more complications than harmonisation.
In my opinion, the directive is much too bureaucratic, for companies, credit institutions and consumers. The minimum amount of information it provides for is too great and too indigestible. It is in danger of spreading confusion among well-informed consumers.
in writing. - (NL) The result of today's vote in the European Parliament means that, after a good five years, an agreement has been reached on the consumer credit directive. The dialogue between the European Commission, the Council and Parliament was still fruitless at the end of last week, as the rapporteur had prohibitive objections to a compromise proposal concerning early repayment that all the other parties were prepared to accept. The compromise subsequently reached between negotiators from the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe, which was also acceptable to the European Commission and the Council, has today received broad support from Parliament. I am pleased that the Group of the European People's Party (Christian Democrats) and European Democrats has now decided to support the compromise, as I am convinced that it represents the best that could be reached for consumers and industry. I would like to thank everyone concerned, particularly the rapporteur, for their commitment throughout the process.
Consumer and housing loans in Greece have reached 95 billion euros: consumer credit is growing at the highest rate of any country in the Euro area, and is approaching the EU's annual budget total. This is a sign of increasing poverty.
Two million households are borrowers, of which 3-4% are unable to service their debt. In most cases the debt exceeds 40% of income, which results in constant repossessions by bailiffs. The same is also true for small and medium-sized enterprises, which are forced to resort to borrowing.
The banks ruthlessly pocket enormous profits from high interest rates on loans and low interest rates on deposits, unlawful and irregular deductions and charges, misleading advertising, etc., leading to workers going ever further into the red.
The EU supports financial institutions by guaranteeing profits and by alleviating the consequences of its unpopular policy, which restricts the buying power of workers and decreases their quality of life.
The proposed directive safeguards the principle of the freedom to draw up contracts, despite unequal negotiating capacities. It strengthens financial capital by transferring responsibility to the consumer. It safeguards against compensation for early repayment, promotes the harmonisation of legislative provisions and the opening up of national markets in the consumer credit sector, and is deliberately complex and unintelligible for borrowers.
The Members from the ΚΚΕ (Communist Party of Greece) are voting against the strengthening of financial credit and campaigning for a genuine people's economy for the benefit of workers.
in writing. - The call for a harmonisation of the laws on consumer credit across Europe is one that I agree with. The report not only creates an internal market in credit for consumers but also outlines a set of requirements to ensure a fair deal for both the consumer and creditors. The rules in this area need to be consumer friendly, especially on the subject of early repayment and compensation, and in my opinion the report adequately addresses these concerns. The harmonisation of advertising will also help ensure that customers across Europe are equally well informed when taking consumer credit related decisions.
in writing. - (FR) I voted in favour of the compromise the PSE Group reached with the Council (Amendment 46), because it allows the balances struck during the German Presidency last spring to be maintained.
I am pleased that the consumer credits defined in this draft directive have a minimum of 200 euros and a maximum of 75 000 euros. However, I would have preferred the upper limit to be set at 50 000 euros.
I am particularly pleased about the qualified majority obtained in plenary to ensure that the interests of consumers are clearly protected in the event of early repayment of the credit. The compensation banks may demand will be strictly controlled and may be prohibited for credits of less than 10 000 euros.
In any case, the fight against people taking on too much debt should remain a priority and resorting to credit should be done in a reasonable manner. It is an illusion to think that you can revive consumption through credits to households: this approach leads only to poverty for the most vulnerable consumers.
The revival of growth through consumption is achieved by raising pay and not by increasing available credit!
in writing. - (FR) The report by Mr Lechner on opening up the European consumer loans market was adopted today.
It seems to me that changing a market that until now has been strongly national into a European market, while maintaining a high level of consumer protection, is the first step towards harmonising the rules on consumer credit.
The risk for consumers of getting into debt remains far too high. Control and transparency by setting up databases of the creditworthiness of every consumer seems essential.
Like most of my colleagues, however, I voted against Amendment 29 on Article 16, and I am pleased it was rejected. To my mind, this point genuinely penalised consumers who decide to repay their loan early.
Offering consumers the possibility of paying off a loan before its term constitutes a good initiative. It should not be spoiled by giving the lender the option of claiming compensation for any costs where this is not fair or justified.
It was therefore necessary to set limits. The lender will not therefore be able to claim compensation of more than 1% of the value of the credit.
in writing. - (PT) A common legal framework for consumer credit must lay down clear, simple and concise rules, so as to offer European added value with the aim of promoting the internal market.
Today, therefore, I would like to congratulate Parliament for the positive agreement reached on this legislation. I regard the opening up of the national markets to consumer credit as very important since it will step up competition, with very positive consequences for consumers.
With this new proposal the EU is clearly favouring competition between financial institutions and is introducing the necessary transparency for the disclosure of pre-contractual and contractual information on the provision of credit, data which I regard as fundamental for consumer protection, and also possibly enabling interest rates to be reduced on account of the increased supply, especially on smaller markets.
The credit ceilings laid down under this agreement are also a very positive aspect for the Portuguese market. I am convinced that the new framework will facilitate more credit opportunities, as there is currently a need to ensure proper protection for consumers and their creditworthiness, preventing excessive exposure to debt, in the context of a healthy social policy. The advantages are to be benefited from and not for solving problems by creating new ones.
in writing. - (FR) It is a highly controversial directive, 'on ice' for almost six years, that the European Parliament passed today. Yet, it is a text very close to the hearts of Europeans because it provides for the harmonisation of the consumer credit market.
This market is worth 800 billion euros (two out of three Europeans use credit to buy furniture, a television or a car), and interest rates currently vary from 6% (in Finland) to more than 12% (in Portugal), and yet transactions have so far been mainly national; less than 1% of credits are currently cross-border.
The directive opens up European borders to consumers looking for the best credit deals: they can choose the best offer and be guaranteed the same rights and the same standards of information, comparison and, above all, protection against getting into too much debt. Assessing the creditworthiness of the borrower, free and fast information in the event of refusal and the 14-days right of withdrawal in principle are some of the main objectives of the directive.
However, one regret, and it is a big one, is the lack of clarity surrounding early repayment terms. Heavily penalising consumers who repay early would make the other advantages of harmonisation completely pointless!
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of the Lechner report on consumer credit. I believe that it is vital for the European Union to equip itself with a general reference framework designed to protect citizens in a sector which has grown significantly in recent years.
In Italy, in particular, growth in turnover in consumer credit agreements has been exponential. Very often consumers, sometimes in the wake of seductive advertising campaigns, have entered into them without being fully aware of their rights and the contractual terms, and have then found themselves bound by a whole set of conditions and obligations. Within this context I therefore stress the advisability of increasing consumer protection, including through this directive.
I am voting in favour of Kurt Lechner's report on the recommendation for second reading on the Council common position for adopting a directive of the European Parliament and of the Council on credit agreements for consumers and repealing Council Directive 87/102/EEC.
I feel that the compromise reached during successive negotiations is satisfactory. The solution proposed is aimed at simplifying the procedure for granting credit and making it easier for consumers to gain access to credit throughout the European Union. Harmonisation and unification of standards will lead to enhanced competitiveness between the institutions that make credit available, will cut costs and will also create a true internal market in the sphere of consumer credit.
in writing. - (FR) The vote on the draft directive on consumer credit denotes significant progress in the eyes of French MPs from the UMP [Union pour un Mouvement Populaire/Union for a Popular Movement].
Indeed, thanks to the contribution made by the European Parliament, and in particular the rapporteur, Mr Lechner, the final text encourages the opening of borders in an important area of daily life, while preserving the existing rights of consumers, notably French consumers.
The transposition of the directive will therefore make it possible to offer better credit conditions in future, and to limit the risk of people taking on too much debt.
in writing. - (FR) Six years after the arrival of the euro, Europe still did not have a single market in terms of banking that would benefit consumers and give them a more tangible experience of the advantages of the single currency.
Information about interest rates and credit terms and conditions will be standardised to make it easier to compare offers. Consumers will thus be able to choose in full knowledge of the facts, and obtain the best credit terms.
Lenders will also have to give consumers clear information about the advantages and disadvantages of their credit offers. The questions of the right of withdrawal in the case of linked credit (immediate delivery of the goods) and of the amount of the penalties imposed if the credit is repaid early are clearly framed. These penalties must be 'fair and objectively justified'. They may not exceed 1% of the amount of the credit repaid early and will not be permitted on loans at variable rates. I am particularly pleased that the Member States can say, as is currently the case in France, that no compensation may be demanded for credits of less than 10 000 euros, and that is why I voted in favour.
in writing. - (SV) The moderates have voted in favour of the proposal for an EU strategy on the rights of the child. We consider that children's rights must be respected in just the same way as human rights and, of course, we support action to combat such things as child pornography and the sexual exploitation of children. We must emphasise, however, that many of the points in the report relate to fields which should be regulated on an intergovernmental basis, for example that of adoptions. Besides, subjects are covered which are already regulated in existing EC legislation, such as TV advertising and product labelling.
in writing. - I voted for this report because I believe it makes a good contribution to the fight against all forms of violence and abuse against children, including poverty, discrimination and access to education.
I particularly welcome EP advocacy of a mechanism whereby suppliers of products manufactured with child labour can be prosecuted in Europe. I too urge the Commission to urgently bring forward mechanisms that make the main contractor in a supply-chain liable for violations of UN conventions on child labour.
However, I deplore the attempts to remove references in the report to adolescents' right to sexual and reproductive health and family planning education and services.
in writing. - (PT) I voted in favour of Roberta Angelilli's report 'Towards an EU strategy on the rights of the child' because it is important to draw attention to the fact that many instruments adopted at EU level directly or indirectly affect children's rights. I therefore believe that it is essential to establish a legislative framework that recognises the rights of the child so that they can be codified in legal form.
In this context, this report makes an important contribution towards ensuring that the rights of the child are respected, in that it advocates Community legislation prohibiting all forms of violence against children, and stresses the importance of areas such as education, health, adoption, and combating poverty and discrimination. I would also point out that the new Treaty of Lisbon provides a legal basis for the rights of the child, now included in the objectives of the European Union.
in writing. - (SV) Children's rights are without doubt universal and inviolable rights, and the Junilistan Members are pleased to note that all the EU Member States have ratified the UN Convention on the Rights of the Child. This means that we are already bound by international legislation for the protection of children against child labour, trafficking, violence and many other forms of interference in the lives of children. Moreover children's rights are an area in Swedish law which uncompromisingly places the child's best interests in the forefront of consideration.
We have chosen to abstain in the vote on the report for the simple reason that the rapporteur seems to have failed in her report to focus attention on the child's best interests. The report focuses almost exclusively on which specific social model the Member States should adopt in their respective countries in order to give effect to whatever the European Parliament thinks is the best solution. Everything from banning violence on TV and the sale of violent computer games to forced marriages, illegal adoptions and illegal work is covered in this report.
Clearly we have voted in favour of the amendments which stress the importance of full compliance with the UN Convention on the Rights of the Child as a guarantee of the legal protection and universal human rights of children.
in writing. - (PT) This report has almost 200 articles and includes some aspects we support and others which we do not. Our vote should be understood in the light of that statement.
However, we should point out that the report fails to address the causes of situations that it sometimes diagnoses.
The report shirks its responsibilities by failing to criticise the EU's neoliberal policies, which underlie the poverty of millions of people, especially children. These policies lead to deep and unacceptable social inequalities, caused by capitalist exploitation and concentration. Policies that foster social strife, with the loss of value of workers' wages; easy dismissals and increasingly insecure contractual arrangements; longer and more flexible working hours and the liberalisation and privatisation of public services. Policies that have profound adverse consequences on the efficiency and living conditions of workers and their families, and hence of their children.
The respect and full exercise of the rights of the child requires, among other things, a fair distribution of wealth, jobs with rights, decent wages, shorter working hours, development of strong public systems of social security, health and universal and free education.
in writing. - While I voted yes on this, I want to clarify my position on paragraph two of the report. This states that the IGC decision of 19th October 2007 incorporating children's rights as one of the objectives of the EU in the Treaty of Lisbon provides a new legal basis for children's rights. According to Commissioner Fratini's response to my question on this during the plenary debate, Lisbon does not bring in a specific legal base and it is important to clarify this. Regarding paragraph 127 I am not supporting this as I do not support a ban on headscarves and hijabs.
in writing. - (DE) I should like to comment on the Angelilli report on the EU strategy on the rights of the child. This is a very good report. The radical treatment of the issues of child prostitution and sex tourism is particularly important.
The victims of these criminal offences can also be found in our own backyards. In the border area between Germany, the Czech Republic and Austria, for example, prostitution involving women and increasingly children increased enormously after the opening of the borders. However, this subject was not a priority at EU level for a long time.
Problems central to child prostitution can only be combated at European level (the networking of perpetrators through the Internet and the lack of cooperation regarding cross-border surveillance and law enforcement).
The report deals with these areas and incorporates them into a comprehensive strategy. Even though there is still a great deal to be done to combat child abuse, it is an encouraging sign.
in writing. - I voted in favour of this report because I believe it to be a comprehensive statement, full of good proposals. I especially welcome the recognition of a child's right to be involved in decisions that concern them directly and for them to be properly represented in legal or administrative hearings. The report is strong on the need for a healthy environment and the right to play. It also recognises that those children with the legal right to work should be paid on a basis of equal pay for equal work: too many young people are used to provide a cheap alternative to other workers when they work as well and as hard in many sectors. I voted to remove the paragraph referring to encouraging states to outlaw the wearing of the hijab for young girls. I believe this to be a misplaced proposal of the Women's Committee, assuming the hijab to be an automatic sign of female subjugation, which it is not. Personally, I am offended by seeing pre-pubescent girls wearing clothes with sexual invitations written on them but I would not seek to ban this via a Parliamentary report. I am pleased the report passed without that paragraph.
in writing. - I strongly support the idea of a comprehensive and coherent European strategy on the rights of the child. The fight against all forms of violence, poverty and discrimination suffered by children is something that should not simply be treated on a national level. The protection of a child's right to education, health and adoption are all rights that Europe as a whole should continue to recognise and protect.
in writing. - (DE) Violence thrives in parallel societies with an ancient Islamic tradition. Children let out the hatred instilled in them for the decadent Western culture in the school playground and on the street or even turn into potential terrorists. We have ignored the preliminary warning signs out of a misconceived tolerance and refused to accept what was an explosive momentum.
The growth in child trafficking and pornography is also alarming; sex offenders, as is generally known, display a high reoffending rate. The cover has also been blown in this regard on dubious adoption procedures for children from developing countries, procedures in which there has been no recoil from child trafficking, trade in human organs or prostitution.
In view of the multitude of orphans waiting for adoption, primarily in the East, and millions of unborn children in Europe, a strict ban on the adoption of non-European children would be a heavy blow against child trafficking, as would the introduction of a Europe-wide sex offenders register and greater penalties for sexual activity with children and for the possession of child pornography. Last but not least, domestic violence must also be combated in migrant families and the proportion of foreigners in schools limited in order to defuse spiralling violence.
in writing. - While the Treaty of Lisbon sets the promotion of children's rights as a broad EU objective, it does not create new legislative powers for this purpose. I believe that any movement in this field should be within the existing legal framework. There are significant areas in this report which step outside these boundaries. Nor is the report offering feasible solutions to children's problems. One example is institutionalised care. We have voted to restrict this to a temporary measure. Yet hundreds of thousands of children throughout Europe are born with or acquire such significant physical or intellectual handicaps that it is a medical or social necessity for them to have long-term institutional care. A quadriplegic, spina bifida or hydrocephalus afflicted child can have a life of dignity and happiness with expert staff care and family visits. Strengthening the system is the priority, and not its abolition.
We in Europe are bound to follow the United Nations Convention on the Rights of the Child. This report distorts several important messages contained in the Convention. With regret, therefore, I found myself unable to support this report, though I share the concern for children's welfare that its supporters expressed.
in writing. - (EL) This lengthy report, full of literary rhetoric, attempts to conceal the responsibility of the EU and its Member States for their barbaric policy, which results in the inhuman conditions experienced by children and parents of ordinary families. How hypocritical that the EU should show interest in the rights of children while its policy is crushing workers with unemployment, partial employment, a fall in living standards, the privatisation of health and education, and the commercialisation of sport and culture. The edifying references to combating violence against children, child pornography, etc. cannot conceal the fact that the system, whose overriding value is profit, treats children themselves as a source of profit. It commercialises adoption and drives people into child labour, prostitution and organ trading. How dare advocates of the EU talk about the rights of children, when EU/NATO aircraft actually bombed a Belgrade maternity clinic! Let us remember that the European/NATO armed forces are killing thousands of children in Afghanistan, Iraq and elsewhere. Let us remember that they are condemning hundreds of thousands of children in Africa, Asia, and across the planet to death from hunger and disease - crimes with regard to which the report remains utterly silent.
in writing. - (SK) Children are people with their own rights, from the very moment of conception. Every child has a right to have a family, which is the basis of his upbringing. We must not forget about the street children and the children of migrants, who are also exposed to violence. The rights of the child must be the EU's main priority. I welcome the initiative to set up a confidential hotline.
I have expressed my agreement with the EU strategy in the area of children's rights by casting my vote. The strategy is dealt with in an excellent report by my colleague Mrs Angelilli, which provides a great deal of useful information.
We have to realise that we are still lacking the legal basis. As part of a long-term strategy, it is therefore necessary to adopt concrete measures in the area of the rights of the child and implement them as quickly as possible. Ratification of the Lisbon Treaty will make the EU Charter of Fundamental Rights legally binding. Its Article 24 deals expressly with the rights of the child.
In the days ahead we are going to face several challenges: reducing cyber-crime as quickly as possible, putting an end to paedophilia and the sexual abuse of children and minors, and establishing rules for international adoption, which must be in the interest of the child not the adults. All forms of violence must be prohibited.
Now is the time to transform words into actions. The EU must listen to the children: they are the foundations of tomorrow's society. The European house must be a safe house for children. If we have happy children, we will have a happy society.
In the context of the debate on building a European strategy on the rights of the child, I think we should give priority to the concept of the 'interests of the child', not in opposition to the idea of rights, but to complement them, and also as a guiding theme of the strategy.
Threats to the rights of the child, in the wider world and throughout Europe, vary in nature and degree. While in some places it is a priority to combat poverty and its causes or take action against the use of children as soldiers and for sexual exploitation, in other cases we need to safeguard the right of access to health, protection against sexual abuse or trafficking of children, or the right to be adopted in a timely manner and in accordance with transparent rules, and reinforce the role of the family. In all cases, however, the criterion should be 'the child's best interests'.
That is the standard, the criterion, that should be used to assess the usefulness, necessity and merit of any decision, legislation or action. I therefore believe that the most important thing in devising this strategy is to establish this concept, to which the lists of rights must be subordinate, as they are not always reasonable, achievable or appropriate.
in writing. - (FR) This report has the great merit of clearly defining the rights of the child, but above all of condemning almost exhaustively the dangers children are exposed to: from exposure at an early age to depictions of horror, pornography and violence in the media to honour crimes, forced marriages and genital mutilation on cultural or religious grounds.
Without actually mentioning the words 'Islam' or 'Islamism', terms that are strictly taboo because political correctness and fear of reprisals totally prohibit any form of comment on this religion, and still less any criticism, the rapporteur still manages under cover of more general comments to condemn within the rules all the discrimination that the practice of Islam engenders. Thus, the banning of girls from taking part in some tuition and sports such as swimming, and all the traditional practices that are barbaric and damaging for young girls of the Muslim religion, are condemned.
We are delighted by this. This report is a first step towards the beginnings of freedom of expression and clear-sightedness. We will vote in favour.
in writing. - (SV) One paragraph was a cause of concern to all groups. In paragraph 127 of the original report there was a proposal which called on all the EU Member States to ban the wearing of headscarves and the hijab at school. As private individuals we can sympathise with the basic idea, that is to protect the right of children to play freely, take part in school gymnastics and also, as minors, to enjoy a certain protection against the coercive power of parents. However, a complicated and sensitive question such as this can hardly be resolved at EU level. The nations of Europe balance the rights and responsibilities of children, parents and the State in the light of their own history and political situation. We entirely agree that the EU should create a good framework. In a reasonable perspective paragraph 127 falls outside any such framework.
in writing. - I was pleased that the committee and the ensuing report took on board a strong focus on family and recognised the family's position in relation to children. I also welcome the strong defence of children in relation to trafficking, institutionalisation, pornography and disability.
However the report ties EU policy into the UN International Convention on the Rights of the Child which changes competence for children from parents to the state. Although not explicitly referred to it is a seismic shift of great concern.
Despite the positive elements of this report, like those mentioned above, the report was regrettably used to promote the sexual and reproductive rights agenda (which for the UN Convention includes abortion) which was particularly incongruous because we are dealing with children and the protection of children. Though I very strongly support all protections for children I found myself unable to support this report.
in writing. - (NL) Despite the UN Convention on the Rights of the Child, which was signed by many Member States, there are still too many breaches of the basic rights of young people and children.
Therefore, the Commission's initiative to present a European strategy is very welcome. Even though children's rights remain a competence of the nation-states, both the Commission and EP rapporteur, Mrs Angelilli, have highlighted a number of urgent points, such as the combating of all forms of violence and of the poverty and discrimination affecting children, and also respect for the rights of immigrant children. The Group of the Greens/European Free Alliance has managed to add the following points to the report: greater attention to the right of children to participate in decisions that concern them, recognition of a children's ombudsman, prohibition of child labour, equal pay for equal work for those under 18, recognition of the rights of refugee children, and the right to a clean and protected environment.
I am delighted that Parliament has allocated debating time to this subject, and I fully endorse this report.
I was unable to support the report on the strategy on the rights of the child, because the Left has succeeded in having as many as five references included to these so-called rights and to reproductive health which, among other things, implies the availability of abortion.
in writing. - I am in favour of the EU promoting the rights of the child. One recent example I would again draw to the Commission's attention is discrimination against children's right to travel with airlines withdrawing facilities for unaccompanied minors to fly. If they did the same for the disabled or any other similar group there would (properly) be an uproar, but apparently the EU thinks it is perfectly in order to remove children's rights in this arbitrary way.
At the same time there has been some controversy over paragraph 127 calling for 'Member States to ban headscarves and the hijab, at least at primary school'. I voted against the paragraph because of both the ambiguous wording and the fact that I believe this is too important an issue to be dealt with as a peripheral part of such a report. Nevertheless I would be disappointed if such a practice was to become common in Europe's primary schools.
in writing. - I am the strongest defender of the need to give children a good upbringing in a strong, loving and secure family environment, to protect children from harm and abuse, to give them moral guidance and a first class education, and the best of opportunity in their lives. I believe that the role of the state in this is a limited one - it should not seek to abrogate the rights and duties of parents, of the churches and of schools. I certainly, therefore, see no reason for the EU to get involved. I regret the deletion of the call for a ban on headscarves and the hijab at least at primary school - what hope is there of proper integration into our mainstream western societies if such dress is allowed? I regret also the inclusion of language relating to adolescent sexual 'rights' - a further erosion of the very concept of childhood. For these and many other reasons, I voted against the report.
in writing. - (FR) Based on the excellent report by my German colleague Doris Pack, I voted for the European Parliament resolution on adult learning in response to the Commission's Communication 'Adult Learning: It's never too late to learn'.
Education and training, particularly adult lifelong learning, are critical factors for achieving the Lisbon Strategy's objectives of raising economic growth, competitiveness and social progress. Whether in terms of competitiveness, the social inclusion of adults, or the challenges associated with demographic change, this initiative, which dates back to 2001, is good news for the European Union and its citizens.
Concerning learning, and more generally, the issues associated with enterprises, I suggest handing the matter over to the social partners who, we constantly need to be reminded, have the legal instruments for constructing European social law under the current treaties, in Article 137 and subsequent articles of the Treaty establishing the European Community, as confirmed by the Treaty of Lisbon currently in the process of being ratified.
in writing. - I voted for this report because the scale of current economic and social change, the rapid transition to a knowledge-based society and demographic changes resulting from the ageing population in Europe are all challenges which demand a new approach to education and training, within the framework of lifelong learning.
I voted in favour of the report by Doris Pack on 'Adult learning: it is never too late to learn', because I consider that adult learning, through the acquisition of essential skills, is crucial for achieving the objectives of the Lisbon Strategy of greater economic growth, competitiveness and social inclusion.
On the other hand, and to complement this I also agree with the viewpoint that lifelong learning is fundamental for facing the current challenges of economic and social change, the rapid transition to a knowledge-based society and demographic changes resulting from an ageing population.
It is important to pay more attention to adult learning. The adult learning agenda needs to be pushed forward. Adult participation in education and training is not sufficient if the EU wishes to reach the benchmark goal of 12.5% participation in adult learning by 2010.
However, it is necessary to ensure the quality of adult learning, paying special attention to the various dimensions of quality in learning, principally the development of educators, quality assurance mechanisms and teaching methods and materials.
As the report says, adult learning is a vital component of lifelong learning and a very complex sector. Adults need to connect learning to their knowledge, experience and cultural background.
Finally, it is important to emphasise gender equality with regard to programmes relating to lifelong learning, so that both men and women can derive equal advantage from the possibilities offered by such learning, and to make use of all available tools to ensure equality between men and women in measures for preparing adult education policy, in cooperation with the European Institute for Gender Equality.
in writing. - (SV) We have a high degree of confidence in the Member States' ability to deal with questions concerning the very important issue of adult education. It is important that the education departments of the Member States have sufficient funding to develop adult education. One way to make financial resources available to them is to reduce contributions of Member States to the EU budget so that they have more money available for investment in social provision, education and welfare.
We observe once again the failure of the federalist majority in the European Parliament to respect the exclusive competence of the Member States in the organisation of education and the content of training systems.
This own-initiative report from the European Parliament should never have been written and cannot be seen as anything more than a job-creation scheme for the European Parliament's Committee on Culture and Education.
The report on which we are voting relates to adult education, in other words to a matter which is acquiring immense significance throughout the European Union, but which has become something more than that in my country - it is a beneficial trend and passion for thousands of people. This is not always dictated by purely commercial considerations. May I draw your attention to one aspect of continuous adult education that is linked to both modern demographic and civilisational challenges and the inheritance of the old order. The socialist system enforced a specific educational model which, in the sphere of humanities, was saturated with propaganda and ideology, and in other spheres reflected a detachment from world trends. For these reasons, adult education in the new Member States is both a chance to make amends for the weaknesses of the socialist model of education outlined above and at the same time a genuine opening up to the world.
In the sphere of knowledge of foreign languages, readiness to take the risk of retraining and changing jobs and the promotion of European educational standards, this is an obvious precondition for mobility and the chance of finding employment - which explains the broad interest in continuing education among my peers from Central and Eastern Europe.
In her report, Mrs Pack calls for education to continue throughout a person's working life, without restricting study to the school years only.
I agree with the assertion that the current rate of economic and social change is enforcing a need for constant, long-term personal development. It is also a fact that adult education has a beneficial impact on adults' sense of their own worth, helps to foster better social integration and builds intercultural dialogue.
in writing. - I feel that the report's goal of ensuring Member States reach a 12.5% target for participation in adult learning by 2010 will improve not only the EU's competitiveness, but will also allow for greater social inclusion and intercultural awareness: exactly what is needed for the year of intercultural dialogue. The greater use of technology and proposals to increase childcare facilities will improve opportunities for everyone to truly benefit from education. I therefore voted in favour of this report.
in writing. - (DE) It is counterproductive on the one hand to stop one's own population from learning, and on the other hand to come up with plans for a 'blue card', because owing to the increase in atypical relationships and greater competitive pressure, a good basic and continuing education is now no longer any kind of protection against unemployment. Enough well-educated people have been rejected by companies simply because the latter are searching for the cheapest McJob graduates or are merely wanting to offer more unusual employment contracts.
As a matter of principle, the lack of skilled workers used as a pretext for this should be removed. If this is not possible preference should be given to a seasonal model. Further mass migration can then be prevented.
Despite the discrepancies displayed in the EU targets, efforts and programmes in the lifelong learning sector still deserve our support.